Citation Nr: 0730692	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1965 through 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent rating, 
effective from January 23, 2003.  In January 2007, the 
veteran testified at a videoconference hearing at the RO 
before the undersigned acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he should be entitled to a rating 
in excess of 30 percent for his service-connected PTSD.  In 
support of his claim he testified at a videoconference 
hearing in January 2007.  It appears from the transcript of 
that hearing, that the veteran reported he would be 
submitting, on that day of the hearing, treatment records 
from his therapist, Dr. R., as well as a letter from the 
State of Wyoming explaining the reasons for his 
administrative suspension from his position as a pilot.  A 
review of the claims file, however, shows no treatment 
records from Dr. R and no letter from the State of Wyoming 
have been associated with the claims folder.  It is unclear 
whether the veteran submitted these documents to the RO on 
the date of the hearing.  The Board acknowledges that the 
veteran recently submitted, directly to the Board, along with 
a waiver of RO review, a letter from Dr. R dated in September 
2007, however, it does not appear that this was one of the 
documents that the veteran discussed at the hearing.  
Pursuant to VA's duty to assist the veteran, and since such 
records may be pertinent to the veteran's claim, an attempt 
to locate these documents should be made.  38 U.S.C.A. § 
5103A(a),(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).  

The record reflects that the veteran's last VA examination 
was in October 2003, at which time he was employed as a pilot 
and was not undergoing any treatment related to his PTSD.  In 
January 2007, however, the veteran's testimony suggested that 
his PTSD had worsened.  He testified he was under an 
administrative suspension from his job as a pilot due to his 
PTSD symptoms and he claimed that he was receiving treatment, 
through his employer, from a Dr. R.  VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, pursuant to 
VA's duty to assist the veteran, another VA examination 
should be scheduled to determine the current severity of the 
veteran's PTSD.  38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.159 (c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Determine, if possible, whether the 
veteran submitted treatment records from 
Dr. R along with a letter from the State 
of Wyoming, regarding his administrative 
suspension, at the videoconference hearing 
in January 2007.  If such records cannot 
be located, with any assistance needed 
from the veteran, make an attempt obtain 
complete treatment records from Dr. R, as 
well as a copy of any pertinent employment 
records for the veteran from the State of 
Wyoming, including any documents regarding 
the veteran's administrative suspension.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature and severity of his 
symptoms of PTSD, and what impact, if any, 
they have on his employability.  The 
claims folder must be made available to 
the examiner for review before the 
examination, and the examiner should 
specifically note that the relevant 
evidence has been reviewed.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a full multiaxial 
diagnosis, to include the assignment of a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), and an explanation of what the 
assigned GAF score represents.  The 
examiner should discuss the impact of the 
veteran's service- connected PTSD on his 
ability to secure or follow a 
substantially gainful occupation.  Any 
opinion offered should include a complete 
rationale.

4.  Review the evidence of record and 
adjudicate the claim.  If the decision 
remains adverse to the veteran, he should 
be furnished a Supplemental Statement of 
the Case, containing notice of all 
relevant actions taken on the claim 
including the applicable legal authority, 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

